DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 1 and 19 require the non-porous membrane be adjacent to the alkali-resistant fabric. The current specification discloses that in a particular embodiment the non-porous membrane may be adjacent to the alkali-resistant fabric and in a more particular embodiment the non-porous membrane may be directly in contact with the alkali-resistant fabric [0033]. It is not clear what constitutes the non-porous membrane being “adjacent to” the alkali-resistant fabric.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 already establishes that the alkali-resistant fabric is adjacent to the non-porous membrane. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as obvious over USPAP 2014/0377519 to Rancich in view of USPAP 2014/0272404 to Shake, USPAP 2013/0295360 to Nagy, and/or USPAP 2017/0313630 to PEET.
Claims 1, 11 and 19, Rancich discloses a reinforcing layer for a cementitious board comprising an inherently alkali-resistant (polypropylene) fabric adjacent a non-porous membrane, wherein the non-porous membrane comprises a polymeric film having a filler content of less than 5 weight% based on the total weight of the polymeric film, the non-porous membrane having a thickness of less than 5 mils (see entire document including [0002], [0003], [0007], 0008], [0026], [0030], and [0033]).
Rancich discloses that any suitable material may be used for the fabric [0023] but does not appear to specifically mention the use of a glass fabric. Shake discloses that it is conventional in the art for a gypsum based board to comprise a polypropylene and/or glass alkali-resistant fabric to prevent panels from adhering to one another (see entire document including [0002], [0008]-[0010], [0018], [0022]-[0023] and [0059]-[0060]). Plus, Nagy discloses that it is known in the art to construct cover sheets with polypropylene and/or glass alkali-resistant fabrics (see entire document including [0002], [0007], [0018], and [0019]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the gypsum based board of Rancich with an alkali-resistant polypropylene and/or glass fabric, as taught by Shake and/or Nagy, to prevent panels from adhering to one another, and/or to provide the product with desirable physical properties. 
Claim 2, the polymeric film comprises at least one continuous polymeric film (Figures and [0013]). 
Claim 3, the at least one continuous polymeric film comprises a polyolefin [0008]. In addition, PEET discloses that it is known in the art to use polyolefin in fluid-applied membranes (see entire document including [0002] and [0031]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the polymer film of Rancich from any suitable water barrier film material, such as polyolefin, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Claim 4, considering that the applied prior art discloses a substantially identical polymer film the claimed property appears to be inherent. Plus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the water vapor permeance, such as claimed, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim 5, the reinforcing layer may further comprises at least one nonwoven mat [0007]. 
Claim 6, the nonwoven mat may comprise a polymeric fiber [0012]. 
Claim 7, the non-porous membrane is directly in contact with the at least one nonwoven mat [0007]. 
Claim 8, the non-porous membrane may have a thickness of at least about 3 mils [0008]. 
Claim 9, the alkali-resistant fabric is adjacent to the non-porous membrane [0007].   
Claim 10, Shake discloses that it is known in the art for cover sheets to be multi-ply [0022]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the invention of Rancich with multi-ply nonwoven mat, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. Plus, the mere duplication of parts has no patentable significance. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claims 12 and 13, the alkali-resistant fabric comprises a scrim, a woven fabric, a braided fabric, a knitted fabric, or combination thereof [0010]. Plus, Nagy discloses that it is known in the art that to construct a cover sheet with a scrim, woven fabric, knitted fabric, braided fabric, or combination thereof [0021]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cover sheet from any suitable material, such as a scrim, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Claim 14, the alkali-resistant fabric may further comprises a binder [0007]. 
Claims 15 and 16, considering that the applied prior art discloses a substantially identical polymer film the claimed properties appear to be inherent. Plus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the membrane breaking strength and/or waterproofness, such as claimed, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claims 17 and 19, the reinforcing layer is disposed on at least one face of the cementitious board ([0007] and [0030]).
Claim 18, the reinforcing layer provides an exterior surface of the cementitious board ([0003] and [0030]).

Claims 1-19 are rejected under 35 U.S.C. 103 as obvious over USPN 6,868,643 to Williams in view of USPAP 2014/0272404 to Shake, USPAP 2013/0295360 to Nagy, and/or USPAP 2017/0313630 to PEET.
Claims 1, 11 and 19, Williams discloses a non-porous membrane for a cementitious board wherein the non-porous membrane comprises a polymeric film having a filler content of less than 5 weight% based on the total weight of the polymeric film, the non-porous membrane having a thickness of less than 5 mils (see entire document including column 1, lines 20-40, column 3, lines 15-27, column 4, lines 18-37, column 5, lines 27-49, and the paragraph bridging columns 6 and 7). 
Williams does not appear to mention specific gypsum based boards but Shake discloses that it is conventional in the art for a gypsum based board to comprise an alkali-resistant polypropylene and/or glass fabric to prevent panels from adhering to one another (see entire document including [0002], [0008]-[0010], [0018], [0022]-[0023] and [0059]-[0060]). Plus, Nagy discloses that it is known in the art to construct cover sheets as alkali-resistant polypropylene and/or glass fabrics (see entire document including [0002], [0007], [0018], and [0019]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the gypsum based board of Williams with an alkali-resistant glass fabric, as taught by Shake and/or Nagy, to prevent panels from adhering to one another, and/or to provide the product with desirable physical properties. 
Claim 2, the polymeric film comprises at least one continuous polymeric film (column 5, lines 27-49). 
Claim 3, Williams does not appear to specifically mention the at least one continuous polymeric film comprising a polyolefin but PEET discloses that it is known in the art to use polyolefin in fluid-applied membranes (see entire document including [0002] and [0031]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the polymer film of Williams from any suitable water barrier film material, such as polyolefin, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Claim 4, considering that the applied prior art discloses a substantially identical polymer film the claimed property appears to be inherent. Plus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the water vapor permeance, such as claimed, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim 5, the reinforcing layer may further comprises at least one nonwoven mat (Shake [0022]-[0024]). 
Claim 6, the nonwoven mat may comprise a polymeric fiber (Shake [0023]). 
Claim 7, the non-porous membrane is directly in contact with the at least one nonwoven mat of Shake/Nagy (column 4, lines 18-36 of Williams). 
Claim 8, the non-porous membrane may have a thickness of at least about 3 mils (column 3, lines 15-27). 
Claim 9, the alkali-resistant fabric of Shake/Nagy is adjacent to the non-porous membrane (column 4, lines 18-36 of Williams).   
Claim 10, Shake teaches that the cover sheets may be multi-ply [0022]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the invention of Shake with a multi-ply nonwoven mat, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. Plus, the mere duplication of parts has no patentable significance. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim 12, the alkali-resistant fabric comprises a scrim, a woven fabric, a braided fabric, a knitted fabric, or combination thereof (Shake [0022]-[0024]). 
Claim 13, Nagy discloses that it is known in the art that to construct a cover sheet with a scrim, woven fabric, knitted fabric, braided fabric, or combination thereof [0021]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cover sheet from any suitable material, such as a scrim, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Claim 14, the alkali-resistant fabric may further comprises a binder (Shake [0024]). 
Claims 15 and 16, considering that the applied prior art discloses a substantially identical polymer film the claimed properties appear to be inherent. Plus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the membrane breaking strength and/or waterproofness, such as claimed, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claims 17 and 19, the reinforcing layer is disposed on at least one face of the cementitious board (Shake [0009]). 
Claim 18, the reinforcing layer provides an exterior surface of the cementitious board (Shake [0018] and Figure 1).

Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive.
The applicant asserts that Rancich fails to teach or suggest an alkali-resistant fabric and that Rancich also fails to teach or suggest that the membrane is adjacent the fabric. The examiner respectfully disagrees. Rancich discloses a reinforcing layer for a cementitious board comprising an inherently alkali-resistant (polypropylene) fabric adjacent a non-porous membrane, wherein the non-porous membrane comprises a polymeric film having a filler content of less than 5 weight% based on the total weight of the polymeric film, the non-porous membrane having a thickness of less than 5 mils (see entire document including [0002], [0003], [0007], 0008], [0026], [0030], and [0033])
Rancich discloses that any suitable material may be used for the fabric [0023] but does not appear to specifically mention the use of a glass fabric. Shake discloses that it is conventional in the art for a gypsum based board to comprise a polypropylene and/or glass alkali-resistant fabric to prevent panels from adhering to one another (see entire document including [0002], [0008]-[0010], [0018], [0022]-[0023] and [0059]-[0060]). Plus, Nagy discloses that it is known in the art to construct cover sheets with polypropylene and/or glass alkali-resistant fabrics (see entire document including [0002], [0007], [0018], and [0019]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the gypsum based board of Rancich with an alkali-resistant glass fabric, as taught by Shake and/or Nagy, to prevent panels from adhering to one another, and/or to provide the product with desirable physical properties.  Plus, the current specification discloses that in a particular embodiment the non-porous membrane may be adjacent to the alkali-resistant fabric and in a more particular embodiment the non-porous membrane may be directly in contact with the alkali-resistant fabric [0033]. It is not clear what constitutes the non-porous membrane being “adjacent to” the alkali-resistant fabric.
The applicant asserts that Williams fails to teach or suggest an alkali-resistant fabric and that Williams also fails to teach or suggest that the membrane is adjacent the fabric. The examiner respectfully disagrees. Williams discloses a non-porous membrane for a cementitious board wherein the non-porous membrane comprises a polymeric film having a filler content of less than 5 weight% based on the total weight of the polymeric film, the non-porous membrane having a thickness of less than 5 mils (see entire document including column 1, lines 20-40, column 3, lines 15-27, column 4, lines 18-37, column 5, lines 27-49, and the paragraph bridging columns 6 and 7). 
Williams does not appear to mention specific gypsum based boards but Shake discloses that it is conventional in the art for a gypsum based board to comprise an alkali-resistant glass fabric to prevent panels from adhering to one another (see entire document including [0002], [0008]-[0010], [0018], [0022]-[0023] and [0059]-[0060]). Plus, Nagy discloses that it is known in the art to construct cover sheets as alkali-resistant glass fabrics (see entire document including [0002], [0007], [0018], and [0019]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the gypsum based board of Williams with an alkali-resistant glass fabric, as taught by Shake and/or Nagy, to prevent panels from adhering to one another, and/or to provide the product with desirable physical properties. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789